Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please CANCEL claims 8-9, 11-13, 18-19, 21-22, 24, 26 and 28-29

END EXAMINER AMENDMENT

Response to Arguments
In view of Applicant’s amendment the 101 rejection of claim 27 is withdrawn.  Additionally, in view of Applicant’s amendments the apparatus claims no longer invoke a 112f interpretation.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-9, 11-13, 18-19, 21-22, 24, 26 and 28-29 directed to a non-elected invention without claims 8-9, 11-13, 18-19, 21-22, 24, 26 and 28-29 been cancelled.
Allowable Subject Matter
Claims 1-7, 10, 14-17, 20, 23, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 25 are allowable for reasons as already made clear in the previous office action.
Claim 27 is allowable for similar reasons as claim 1.
Claims 2-7, 10, 14-17, 20 and 23 are allowable for at least the reason that they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

February 10, 2022